Per Curiam. Appellant Robin K. Schlesier, by his attorney, Wayne A. Gruber, has filed a motion for extension of time, and for further instruction. On May 27, 1997, Appellant filed a Petition for Writ of Certiorari to complete the record. By Per Curiam Order dated June 16, 1997, Appellant’s Petition for Writ of Certiorari was granted. The Writ of Certiorari was issued to the Monroe County Circuit Clerk and to the Court Reporter, Nila J. Keels, returnable on July 16, 1997. On July 17, 1997, the Monroe County Circuit Clerk filed an affidavit in which she averred that the court reporter, Nila J. Keels, failed to file the record of testimony in her office as commanded in the Writ of Certiorari. We find that the court reporter’s failure to comply with the Writ of Certiorari issued on June 16, 1997, is good cause to grant Appellant’s motion for extension of time to file the record of testimony.  The motion is, therefore, granted until such time as the court reporter complies with the Writ of Certiorari issued on June 16, 1997.  Nila J. Keels is also ordered to appear before this court on the 25th day of September, 1997, at 9:00 a.m. to show cause why she should not be held in contempt of this court for her failure to comply in a timely manner with the command of the Writ of Certiorari issued on June 16, 1997.